09/14/2021



                                                                                   Case Number: OP 21-0464




            IN THE SUPREME COURT OF THE STATE OF MONTANA

                                            OP 21-0464

LYLE PERRY TAGGERT,

           Appellant,
                                                                 GRANT OF MOTION TO
     v.                                                            PROCEED WITHOUT
                                                               PAYMENT OF FILING FEE
JIM SALMONSEN,
Warden, Montana State Prison, Deer Lodge.

           Appellee.

      Motion to proceed without payment of the filing fee in this matter is
   GRANTED.

      DATED:     September 13, 2021.




                                                 BOWEN GREENWOOD
                                                 Clerk of the Supreme Court